Citation Nr: 0612588	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1978 to 
December 1998. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for Chapter 32 educational 
benefits under the Post-Vietnam Era Veterans' Education 
Assistance Program (VEAP).  

The veteran's claim was remanded in March 2004 and June 2005.  
As noted in the March 2004 remand, the veteran originally 
requested a Travel Board hearing, but in November 2003 
withdrew her request for a hearing.


FINDINGS OF FACT

1.  The veteran entered active duty in December 1978.  

2.  The veteran contributed $2700 to the Chapter 32 Veterans 
Education Assistance Program (VEAP) educational benefits 
program while she was on active duty.  


CONCLUSION OF LAW

As the criteria for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code have been met, the claim for those benefits is granted.  
38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5052 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In response to a remand by the Board dated June 2005, efforts 
were made to determine whether the veteran had Chapter 32 
funds available for participation in the VEAP.  

On August 24, 2005, an e-mail was sent to the Federal Records 
Center in Dayton to obtain a report for the month of 
September 1998, along with the Cash Collection Voucher (CCV) 
numbered 081686, in the amount of $2700 made on or about 
September 15, 1998.  

The response was received on August 26, 2005, from the 
National Archives and Records Administration in Dayton, that 
the transfer and box number were needed to find the voucher.  
It stated that this information was obtained from the SF-135 
(Records Transmittal and Receipt).  

On August 30, 2005, another e-mail was received from the 
National Archives and Records Administration.  The archives 
specialist stated that he had thousands of boxes of Defense 
Finance and Accounting Service (DFAS) pay records from around 
September 1998 from different DFAS sites, but needed to know 
which paying station retired the records to initiate a blind 
search.  He also stated that DFAS pay records only had a 
retention of 6 years and 3 months, so they most likely had 
been destroyed anyway, and stated that the VA records he had 
were XC claim folders which were death records and some life 
insurance folders.  He wondered whether the DFAS in 
Indianapolis had been contacted to see if they could be of 
help, and listed a contact person for the RO to contact.  

Later that day, the RO sent an e-mail to the contact person, 
and the contact person e-mailed the records manager for the 
DFAS in Indianapolis.  The records manager stated that 
nothing could be done to locate anything on that person 
unless they had the update and/or cycle number.  

In a letter dated October 26, 2005, the RO wrote to the 
Federal Records Center asking for a report for September 
1998, and a copy of the CCV# 081686, in the amount of $2700 
made on or about September 15, 1998.  

In a letter dated November 3, 2005, the National Archives 
Records Administration archives specialist wrote that it 
needed an accession number and a box number, and stated that 
this information could be obtained from the SF-135 (Records 
Transmittal and Receipt).  

In March 2006, the veteran e-mailed a copy of a CCV, numbered 
081686, showing that a $2700 lump sum payment for VEAP 
enrollment was made on September 15, 1998.  This copy was 
received at the Board on March 31, 2006.  


Analysis

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002); 38 C.F.R. § 21.5040 (2005).  All veterans who entered 
active duty after January 1, 1977 and before July 1, 1985, 
are eligible to participate in VEAP by enrolling during one's 
period of active service.  If one elects to enroll, one must 
generally participate for 12 consecutive months.  38 U.S.C.A. 
§ 3221 (West 2002).

One who enrolls and participates in the program must agree to 
have a monthly deduction made from one's military pay of not 
less than $25.00 and no more than $100.00.  38 C.F.R. 
§ 21.5052(b)(1).  The maximum total contribution allowed per 
person is $2,700.  38 C.F.R. § 21.5052(c).  A participant is 
allowed to make the total contribution via a lump sum 
payment.  38 U.S.C.A. § 3222(a), (e) (West 2002); 38 C.F.R. 
§ 21.5052(f).

VA regulations that implement VEAP are set forth at 38 C.F.R. 
§ 21.5050 et seq.  This authority provides that any otherwise 
eligible person desiring to participate must apply to the 
Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty. 38 C.F.R. § 21.5050 
(2005).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2005).

As the evidence shows that the veteran entered active duty in 
December 1978, i.e., after January 1, 1977, and before July 
1, 1985, she meets the service requirements for an individual 
seeking eligibility for educational assistance benefits under 
Chapter 32, whether it be for an individual on active duty, 
or not on active duty.  38 C.F.R. § 21.5040(a), (f) (2005).  
Thus, while it is not clear if the veteran is currently on 
active duty (a DD-214 shows that the veteran separated from 
service in December 1998, but in an e-mail dated March 2006, 
the veteran spoke of being currently deployed), this issue is 
not relevant for purposes of determining whether the veteran 
is entitled to Chapter 32 benefits.  

The relevant issue is whether the veteran enrolled in and 
participated in the VEAP program pursuant to 38 C.F.R. 
§ 21.5052.  The veteran has consistently claimed that she 
made a $2700 lump-sum payment to enroll in the VEAP program 
on September 15, 1998 (shortly before she left service in 
December 1998), in Mannheim, Germany.  The veteran's claim 
has been denied because there was no evidence that such a 
payment was made.  The statement of the case stated that the 
veteran was unable to provide a copy of the lump sum payment 
voucher, and that the DFAS and the Department of the Army 
were unable to confirm payment.  Numerous e-mails were sent 
by the RO, and in response to remands in March 2004 and June 
2005, further efforts were made to obtain a copy of the CCV 
in question.  

Although multiple efforts had been unsuccessful, and there 
would seem to have been no way to verify that the veteran had 
made the payment in question, in a March 2006 e-mail, the 
veteran stated that through the assistance of the "4th 
Infantry Division IG" office, she had obtained a receipt of 
her payment.  She enclosed a copy of CCV, numbered 081686, 
showing that she made a $2700 lump sum payment for VEAP 
enrollment on September 15, 1998, and that it was received in 
Mannheim.  The copy was received at the Board on March 31, 
2006.  This CCV copy is accepted as proof that the veteran 
made a lump-sum payment of $2700 for educational assistance 
benefits under Chapter 32.  

As the evidence shows that the veteran has established basic 
eligibility under 38 C.F.R. § 21.5040 and complied with the 
participation requirements under 38 C.F.R. § 21.5052, i.e., 
she did not contribute more than $2700, it is determined that 
the veteran has met the criteria for eligibility for 
educational assistance benefits under Chapter 32, Title 38, 
United States Code.  As stated earlier, it is not clear if 
the veteran is currently in active service.  However, even 
assuming that the veteran left active service in December 
1998, her ten-year delimiting period has not yet ended 
pursuant to 38 C.F.R. § 21.5041.  

As the veteran has been granted the benefit she was seeking 
(eligibility for educational assistance benefits under 
Chapter 32, Title 38, United States Code), it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2005).  


ORDER

Eligibility for educational assistance benefits under Chapter 
32, Title 38, United States Code is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


